Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on December 28, 2020 in response to the Office Action of September 28, 2020 is acknowledged and has been entered. Claims 1, 3, 6-8, 10, 11, 16, 17 and 23 have been amended. Claims 2, 4, 5, 9, 12, 13 and 18-20 have been canceled. Claims 1, 3, 6-8, 10, 11, 14-17 and 21-23 are pending and under examination in this Office Action.
Response to Amendment
The claim objections to claims 9 and 20 are now withdrawn in view of the claim amendment. The claim objections to claims 3 and 23 remain in view of the claim amendment.
Applicant's arguments with respect to claims 1, 3, 6-8, 10, 11, 14-17 and 21-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 102 to claims 1-23 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection and objection sections for details.
Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.
Applicant states that “But the manifest files disclosed by Thomas do not follow the SDP syntax (Reply, p. 7).”

Applicant further states that “the Thomas manifest examples of pages 12 and 14 disclose that the grouping is done by adding an identifier into the ‘SupplementalProperty’ field of each AdaptationSet. Consequently, the decoder, for instance, needs to fully read the manifest file to find all the sets associated to a given base … The claims as amended feature creating a list identified by group identifier which has the advantage to allow the decoder, to keep the same example, to find the list of all required sets in one place (Reply, pp. 7-8).” 
	Examiner considers Thomas teaches the claimed limitations such as “wherein the description further comprises a list of identifiers of video streams having spatial relationships with the same spatial reference frame, and the list being identified through a group identifier.” See the rejection sections for details of recitations.
Based on the above considerations, the teachings of Thomas in view of Hannuksela are considered sufficient and proper. Claims 1, 3, 6-8, 10, 11, 14-17 and 21-23 remain rejected.
Claim Objections
Claims 3, 11 and 21-23 are objected to because of the following informalities:  
Claims 3 and 23 recite “the Real-Time Protocol standard” in line 2 and line 3 respectively. It is unclear to the examiner whether “the Real-Time Protocol standard” is intended to refer to the limitation “a Real Time Protocol standard” claimed in line 2 of claim 1 upon which claim 3 depends and claimed in line 2 of claim 17 upon which claim 23 depends. For examination purpose, “the Real-Time Protocol standard” in claim 3 and 23 will read as “the Real Time Protocol standard.”
Claim 11 recites “the encoded media data” in line 16. It is unclear to the examiner whether “the encoded media data” is intended to refer to the limitation “encoded video data” claimed in line 3. For examination purpose, “the encoded media data” in line 16 of claim 11 will read as “the encoded video data.”
Claims 21 and 22 recite “the spatial relationship between media data” in line 2. It is unclear to the examiner whether “the spatial relationship between media data” is intended to refer to the limitation “a spatial relationship between video data” claimed in line 14 of claim 17, upon which claims 21 and 22 depend. For examination purpose, “the spatial relationship between media data” in claims 21 and 22 will read as “the spatial relationship between video data.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 recites “the media stream grouping information” in line 3. There is insufficient antecedent basis for the limitation in the claim. For examination purpose, “the media stream grouping information” will read as “a media stream grouping information.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, 11, 14-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (U.S. Pub. No. US 2018/0095400 A1), herein referred to as .
In regard to claim 1, Thomas teaches a method for transmitting at least two video streams (e.g. one or more base streams such as audio-video streams and one or more enhancement tile streams – para. [0080] and [0087]) according to a Real Time Protocol standard (e.g. RTP standard – para. [0081]; Examiner notes that Thomas recites the protocol abbreviation RTP. RTP maps to Real-Time Protocol recited in the Specification page 1, line 15 - para. [0081]), each of the at least two video streams carrying encoded video data, the encoded video data respectively carried by the at least two video streams being decodable independently from each other (e.g. media data carried by the enhancement tile streams have no spatial decoding dependency and no temporal decoding dependency from each other; FIG. 1; “... at least a first media source 106 may be configured to store one or more base streams 106, e.g. conventional audio-video (AV) streams, which may be transmitted to the client device on the basis of a suitable media streaming or transport protocol ...” - para. [0080]; “... The base stream may be transmitted to the client device on the basis of a broadcast, multicast or unicast scheme and an associated data transport/streaming protocol including but are not limited to RTP, HTTP progressive download, HTTP adaptive streaming, (HEVC) tiled streaming etc. ...” - para. [0081]; “... Media data associated with a tile in tiled video frames of an enhancement tile stream are encoded such that they have no spatial decoding dependency on the media data of other tiles of the same video frame and such that they have no temporal decoding dependency on the media data of other tiles of earlier or future video frames ... media data of different tiles may be individually accessed and requested by a client device and media data of thus , the method comprising: 
	sending a … description (e.g. a manifest file – para. [0088]) of video streams of a plurality of video streams (e.g. one or more base streams and one or more enhancement tile streams – para. [0089]) including the at least two video streams (e.g. sending the manifest file to the client device; FIG. 1; “... the client device may perform this selection on the basis of information in a so-called manifest file 110 ...” - para. [0088]; “... A manifest file may comprise stream identifiers, e.g. URLs, or information for determining such stream identifiers. The stream identifiers may include one or more base stream identifiers and one or more enhancement tile stream identifiers ...” - para. [0089]); 
	in response to sending the description, receiving a request for obtaining the at least two video streams (e.g. the client device requesting base streams and enhancement tile streams based on the manifest file; FIG. 1; “... the client device may perform this selection on the basis of information in a so-called manifest file 110, i.e. one or more data structures comprising metadata for the client device in order to select and request media streams, in this particular case base streams and one or more enhancement tile streams ...” - para. [0088]); 
	transmitting the at least two video streams according to the received request (e.g. the network nodes transmitting the requested media data to the client device – para. [0090]), wherein the … description comprises an indication relating to a spatial relationship (e.g. a SRD – para. [0117]) between video data carried by the at least two video streams (e.g. the manifest file comprising information about the spatial relationship between media data carried by the basis stream and the enhancement tile streams; FIG. 1; “... The manifest file may further , 
	wherein the encoded video data carried by the at least two video streams share a same spatial reference frame (e.g. the media data associated with each tile of a video frame carried by the separate tile streams share the full image region of a tiled video frame as a same spatial reference frame; FIG. 3; “... FIG. 3 depicts video frames, preferably HEVC tiled video frames, comprising tiles 304 arranged in accordance with a spatial grid 302 ... For example, in FIG. 3 the media data of the four selected tiles 304 may be transmitted as four separate tile streams 3081_4 to the client device ... " - para. [0099]; “... As shown in FIG. 3, each tiled video frame 3101_n of a (decoded) tile stream only comprises visual content 3061 at a particular tile position within a reference frame, e.g. the full image region of a tiled video frame. Preferably, a tile stream comprises encoded media data associated with exactly one tile at a predetermined tile position ...” - para. [0101]), and 
	wherein the description (e.g. the manifest file – para. [0089]) further comprises a list of identifiers of video streams (Examples of MPDs discussed on page 12 exemplify the ‘id’ parameter as a media stream identifier – para. [0089]) having spatial relationships with the same spatial reference frame (e.g. the set of media streams having the same source_id value as a group identifier have spatial relationship with the full image region of a tiled video frame as the same reference frame – para. [0118] and Examples of MPDs discussed on page 12), and the list being identified through a group identifier (e.g. the ids of the set of media streams are associated with the same source_id value; Examples of MPDs discussed on page 12; FIG. 5; “... A manifest file may comprise stream identifiers, e.g. URLs, or information for determining such stream identifiers ...” - para. [0089]; “... the metadata file may be implemented as a HAS manifest file, e.g. a DASH MPD as defined in ISO/IEC 23009-1 …” - para. [0114]; “... The tile position associated with an enhancement tile stream may be signalled to the client device using one or more spatial relationship descriptors (SRDs). An SRD may be used ... to inform the client device that a certain spatial relationship exists between the different video elements defined in the manifest file ...” - para. [0117]; “... An SRD may comprise a source_id parameter for signaling the client device which video elements in the MPD have a spatial relationship with each other ... Adaptation sets that have the same source_id (in the example the value ‘1’) form a set of streams that have a predetermined spatial relationship. The source_id parameter may be followed by a set parameters x,y,w,h,W,H that can be used for defining a tile and the position of the tile in a reference frame (the full image region of a tiled video frame). Here the parameters W and H may define a (rectangular) reference frame of a particular width (W) and height (H) ...” - para. [0118]).
Session Description Protocol (SDP) description (Examiner notes that Hannuksela teaches using MPD to identify the spatial relationship between the encoded video data/content. Hannuksela further points out MPD or SDP are exemplified presentation description formats to express spatial relationship for video streaming; “The SRD scheme allows Media Presentation Description authors to express spatial relationships between Spatial Objects. A Spatial Object is represented by either an Adaptation Set or a Sub-Representation. As an example, a spatial relationship may express that a video represents a spatial part of another full-frame video (e.g. a region of interest, or a tile) …” – para. [0076]; “… some embodiments have been described in relation to Media Presentation Description (MPD) of MPEG-DASH. However, example implementations and embodiments similarly apply to other streaming manifest formats, such as the HLS M3U format, or other stream or presentation description formats, such as SDP (Session Description Protocol), for example …” – para. [0230]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Thomas in view of Hannuksela in order to incorporate a method to identify presentation description formats such as Media Presentation Description (MPD) or Session Description Protocol (SDP) for specifying the spatial relationship between encoded 
In regard to claim 3, Thomas teaches wherein the steps of sending, receiving, and transmitting conform to the Real Time Protocol standard (e.g. RTP; Examiner notes that Thomas recites the protocol abbreviation RTP. RTP maps to Real-Time Protocol recited in the Specification page 1, line 15; “... The base stream may be transmitted to the client device on the basis of a broadcast, multicast or unicast scheme and an associated data transport/streaming protocol including but are not limited to RTP, HTTP progressive download, HTTP adaptive streaming, (HEVC) tiled streaming etc. ...” - para. [0081]), a media stream grouping information being an attribute of the indication (e.g. the SRD; Examples of MPDs discussed on page 12; “... An SRD may comprise a source_id parameter for signaling the client device which video elements in the MPD have a spatial relationship with each other ... Adaptation sets that have the same source_id (in the example the value ‘1’) form a set of streams that have a predetermined spatial relationship ...” - para. [0118]).
In regard to claim 6, Thomas teaches wherein a video stream grouping information comprises information directed to characteristics of a reference frame (e.g. the set of media streams having the same source_id value have spatial relationship with the full image region of a tiled video frame as the same reference frame; FIG. 5; Examples of MPDs discussed on page 12; “... The tile position associated with an enhancement tile stream may be signalled to the 
In regard to claim 7, Thomas teaches wherein the indication directed to the spatial relationship between video data comprises information directed to coding dependencies of video streams 
In regard to claim 8, Thomas teaches wherein the indication directed to the spatial relationship between video data comprises video data locating information (e.g. the SRD comprising the information to define the position of a tile; Examples of MPDs discussed on page 12; “... The tile position associated with an enhancement tile stream may be signalled to the client device using one or more spatial relationship descriptors (SRDs) ...” - para. [0117]; “... The source_id parameter may be followed by a set parameters x,y,w,h,W,H that can be used for defining a tile and the position of the tile in a reference frame (the full image region of a tiled video frame). Here the parameters W and H may define a (rectangular) reference frame of a particular width (W) and height (H). The left upper comer of the reference frame may define an origin O of a coordinate system within the reference frame. The parameters x,y,w,h may be used to define a rectangular tile of width (w) and height (h) wherein the coordinates x,y represents the position of the left upper corner of the tile in the coordinate system of the reference frame ...” - para. [0118])).
In regard to claim 10, Thomas teaches wherein the video data locating information comprises information directed to a size (e.g. defined by the width and height – para. [0118]) and a position (e.g. defined by the coordinates x, y – para. [0118]) of a sub-frame in a reference frame (e.g. a tile as a subregion within a full image region of a tiled video frame as a reference frame; Examples of MPDs discussed on page 12; “... The source_id parameter may be followed by a set parameters x,y,w,h,W,H that can be used for defining a tile and the position of the tile in a reference frame (the full image region of a tiled video frame). Here the parameters W and H may define a (rectangular) reference frame of a particular width (W) and height (H). The left upper comer of the reference frame may define an origin O of a coordinate 
In regard to claim 11, Thomas teaches a method for receiving at least two video streams (e.g. one or more base streams such as audio-video streams and one or more enhancement tile streams – para. [0080] and [0087]) according to a Real Time Protocol standard (e.g. RTP standard – para. [0081]; Examiner notes that Thomas recites the protocol abbreviation RTP. RTP maps to Real-Time Protocol recited in the Specification page 1, line 15 - para. [0081]), each of the at least two video streams carrying encoded video data, the encoded video data respectively carried by the at least two video streams being decodable independently from each other (e.g. media data carried by the enhancement tile streams have no spatial decoding dependency and no temporal decoding dependency from each other; FIG. 1; “... at least a first media source 106 may be configured to store one or more base streams 106, e.g. conventional audio-video (AV) streams, which may be transmitted to the client device on the basis of a suitable media streaming or transport protocol ...” - para. [0080]; “... The base stream may be transmitted to the client device on the basis of a broadcast, multicast or unicast scheme and an associated data transport/streaming protocol including but are not limited to RTP, HTTP progressive download, HTTP adaptive streaming, (HEVC) tiled streaming etc. ...” - para. [0081]; “... Media data associated with a tile in tiled video frames of an enhancement tile , the method comprising: 
	receiving a … description (e.g. a manifest file – para. [0088]) of video streams of a plurality of video streams (e.g. one or more base streams and one or more enhancement tile streams – para. [0089]) including the at least two video streams (e.g. receiving the manifest file by the client device; FIG. 1; “... the client device may perform this selection on the basis of information in a so-called manifest file 110 ...” - para. [0088]; “... A manifest file may comprise stream identifiers, e.g. URLs, or information for determining such stream identifiers. The stream identifiers may include one or more base stream identifiers and one or more enhancement tile stream identifiers ...” - para. [0089]); 
	in response to receiving the description, transmitting a request for obtaining the at least two video streams (e.g. the client device requesting base streams and enhancement tile streams based on the manifest file; FIG. 1; “... the client device may perform this selection on the basis of information in a so-called manifest file 110, i.e. one or more data structures comprising metadata for the client device in order to select and request media streams, in this particular case base streams and one or more enhancement tile streams ...” - para. [0088]); 
	in response to transmitting the request, receiving the at least two requested video streams (e.g. the client device receiving the requested media data – para. [0090]), wherein the … description comprises an indication relating to a spatial relationship (e.g. a SRD – para. [0117]) between video data carried by the at least two video streams (e.g. the manifest file comprising information about the spatial relationship between media data carried by the basis stream and the enhancement tile streams; FIG. 1; “... The manifest file may further comprise information about the spatial relationship between visual content in the video frames of the basis stream and the visual content in the tiled video frames of enhancement tile streams ...” - para. [0089]; “... A manifest file may further comprise location information of one or more storages nodes, e.g. one or more URLs and/or network addresses of network nodes. These network nodes may relate to media sources 102,104 and/or media caches 116 that are configured to transmit requested media data to a client device ...” - para. [0090]; “... The tile position associated with an enhancement tile stream may be signalled to the client device using one or more spatial relationship descriptors (SRDs). An SRD may be used ... to inform the client device that a certain spatial relationship exists between the different video elements defined in the manifest file ...” - para. [0117]), 
	wherein the encoded video data carried by the at least two video streams share a same spatial reference frame (e.g. the media data associated with each tile of a video frame carried by the separate tile streams share the full image region of a tiled video frame as a same spatial reference frame; FIG. 3; “... FIG. 3 depicts video frames, preferably HEVC tiled video frames, comprising tiles 304 arranged in accordance with a spatial grid 302 ... For example, in FIG. 3 the media data of the four selected tiles 304 may be transmitted as four separate tile streams 3081_4 to the client device ... " - para. [0099]; “... As shown in FIG. 3, each tiled video frame 3101_n of a (decoded) tile stream only comprises visual content 3061 at a particular tile , and 
	wherein the description (e.g. the manifest file – para. [0089]) further comprises a list of identifiers of video streams (Examples of MPDs discussed on page 12 exemplify the ‘id’ parameter as a media stream identifier – para. [0089]) having spatial relationships with the same spatial reference frame (e.g. the set of media streams having the same source_id value as a group identifier have spatial relationship with the full image region of a tiled video frame as the same reference frame – para. [0118] and Examples of MPDs discussed on page 12), and the list being identified through a group identifier (e.g. the ids of the set of media streams are associated with the same source_id value; Examples of MPDs discussed on page 12; FIG. 5; “... A manifest file may comprise stream identifiers, e.g. URLs, or information for determining such stream identifiers ...” - para. [0089]; “... the metadata file may be implemented as a HAS manifest file, e.g. a DASH MPD as defined in ISO/IEC 23009-1 …” - para. [0114]; “... The tile position associated with an enhancement tile stream may be signalled to the client device using one or more spatial relationship descriptors (SRDs). An SRD may be used ... to inform the client device that a certain spatial relationship exists between the different video elements defined in the manifest file ...” - para. [0117]; “... An SRD may comprise a source_id parameter for signaling the client device which video elements in the MPD have a spatial relationship with each other ... Adaptation sets that have the same source_id (in the example the value ‘1’) form a set of streams that have a predetermined spatial relationship. The source_id parameter may be followed by a set parameters x,y,w,h,W,H that can be used for defining a tile and the 
	Thomas teaches enhancing a region of interest in video frames with the enhancement tile streams (Thomas, Abstract), exemplifies the implementation of the media presentation format as a manifest file (e.g. a DASH MPD) following HTTP adaptive streaming (HAS) protocol (such as MPEG DASH) (Thomas, para. [0114]) and teaches spatial relationship descriptors to identify the spatial relationship between the video data (Thomas, para. [0117] and [0118]). Thomas does not explicitly teach, but Hannuksela teaches Session Description Protocol (SDP) description (Examiner notes that Hannuksela teaches using MPD to identify the spatial relationship between the encoded video data/content. Hannuksela further points out MPD or SDP are exemplified presentation description formats to express spatial relationship for video streaming; “The SRD scheme allows Media Presentation Description authors to express spatial relationships between Spatial Objects. A Spatial Object is represented by either an Adaptation Set or a Sub-Representation. As an example, a spatial relationship may express that a video represents a spatial part of another full-frame video (e.g. a region of interest, or a tile) …” – para. [0076]; “… some embodiments have been described in relation to Media Presentation Description (MPD) of MPEG-DASH. However, example implementations and embodiments similarly apply to other streaming manifest formats, such as the HLS M3U format, or other stream or presentation description formats, such as SDP (Session Description Protocol), for example …” – para. [0230]).

In regard to claim 14, Thomas teaches a non-transitory information storage device storing instructions of a computer program for implementing the method according to claim 1 (“... the invention may relate to a non-transitory computer-readable storage media comprising a data structure for enabling enhancement of a region of interest in video frames of a video stream, said data structure comprising computer readable program code ...” - para. [0064]). And the method according to claim 1 refers to that Thomas teaches a method for transmitting at least two video streams (e.g. one or more base streams such as audio-video streams and one or more enhancement tile streams – para. [0080] and [0087]) according to a Real Time Protocol standard (e.g. RTP standard – para. [0081]; Examiner notes that Thomas recites the protocol abbreviation RTP. RTP maps to Real-Time Protocol recited in the Specification page 1, line 15 - para. [0081]), each of the at least two video streams carrying encoded video data, the encoded video data respectively carried by the at least two video streams being decodable independently from each other (e.g. media data carried by the enhancement tile streams have , the method comprising: 
	sending a … description (e.g. a manifest file – para. [0088]) of video streams of a plurality of video streams (e.g. one or more base streams and one or more enhancement tile streams – para. [0089]) including the at least two video streams (e.g. sending the manifest file to the client device; FIG. 1; “... the client device may perform this selection on the basis of information in a so-called manifest file 110 ...” - para. [0088]; “... A manifest file may comprise stream identifiers, e.g. URLs, or information for determining such stream identifiers. The stream identifiers may include one or more base stream identifiers and one or more enhancement tile stream identifiers ...” - para. [0089]); 
	in response to sending the description, receiving a request for obtaining the at least two video streams (e.g. the client device requesting base streams and enhancement tile streams based on the manifest file; FIG. 1; “... the client device may perform this selection on the basis of information in a so-called manifest file 110, i.e. one or more data structures comprising metadata for the client device in order to select and request media streams, in this particular case base streams and one or more enhancement tile streams ...” - para. [0088]); 
	transmitting the at least two video streams according to the received request (e.g. the network nodes transmitting the requested media data to the client device – para. [0090]), wherein the … description comprises an indication relating to a spatial relationship (e.g. a SRD – para. [0117]) between video data carried by the at least two video streams (e.g. the manifest file comprising information about the spatial relationship between media data carried by the basis stream and the enhancement tile streams; FIG. 1; “... The manifest file may further comprise information about the spatial relationship between visual content in the video frames of the basis stream and the visual content in the tiled video frames of enhancement tile streams ...” - para. [0089]; “... A manifest file may further comprise location information of one or more storages nodes, e.g. one or more URLs and/or network addresses of network nodes. These network nodes may relate to media sources 102,104 and/or media caches 116 that are configured to transmit requested media data to a client device ...” - para. [0090]; “... The tile position associated with an enhancement tile stream may be signalled to the client device using one or more spatial relationship descriptors (SRDs). An SRD may be used ... to inform the client device that a certain spatial relationship exists between the different video elements defined in the manifest file ...” - para. [0117]), 
	wherein the encoded video data carried by the at least two video streams share a same spatial reference frame (e.g. the media data associated with each tile of a video frame carried by the separate tile streams share the full image region of a tiled video frame as a same spatial reference frame; FIG. 3; “... FIG. 3 depicts video frames, preferably HEVC tiled video frames, comprising tiles 304 arranged in accordance with a spatial grid 302 ... For example, in FIG. 3 the media data of the four selected tiles 304 may be transmitted as four separate tile streams 3081_4 to the client device ... " - para. [0099]; “... As shown in FIG. 3, each tiled video frame 3101_n of a (decoded) tile stream only comprises visual content 3061 at a particular tile position within a reference frame, e.g. the full image region of a tiled video frame. Preferably, a tile stream comprises encoded media data associated with exactly one tile at a predetermined tile position ...” - para. [0101]), and 
	wherein the description (e.g. the manifest file – para. [0089]) further comprises a list of identifiers of video streams (Examples of MPDs discussed on page 12 exemplify the ‘id’ parameter as a media stream identifier – para. [0089]) having spatial relationships with the same spatial reference frame (e.g. the set of media streams having the same source_id value as a group identifier have spatial relationship with the full image region of a tiled video frame as the same reference frame – para. [0118] and Examples of MPDs discussed on page 12), and the list being identified through a group identifier (e.g. the ids of the set of media streams are associated with the same source_id value; Examples of MPDs discussed on page 12; FIG. 5; “... A manifest file may comprise stream identifiers, e.g. URLs, or information for determining such stream identifiers ...” - para. [0089]; “... the metadata file may be implemented as a HAS manifest file, e.g. a DASH MPD as defined in ISO/IEC 23009-1 …” - para. [0114]; “... The tile 
	Thomas teaches enhancing a region of interest in video frames with the enhancement tile streams (Thomas, Abstract), exemplifies the implementation of the media presentation format as a manifest file (e.g. a DASH MPD) following HTTP adaptive streaming (HAS) protocol (such as MPEG DASH) (Thomas, para. [0114]) and teaches spatial relationship descriptors to identify the spatial relationship between the video data (Thomas, para. [0117] and [0118]). Thomas does not explicitly teach, but Hannuksela teaches Session Description Protocol (SDP) description (Examiner notes that Hannuksela teaches using MPD to identify the spatial relationship between the encoded video data/content. Hannuksela further points out MPD or SDP are exemplified presentation description formats to express spatial relationship for video streaming; “The SRD scheme allows Media Presentation Description authors to express spatial relationships between Spatial Objects. A Spatial Object is represented by either an Adaptation 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Thomas in view of Hannuksela in order to incorporate a method to identify presentation description formats such as Media Presentation Description (MPD) or Session Description Protocol (SDP) for specifying the spatial relationship between encoded video data/content as disclosed by Hannuksela. One of ordinary skilled in the art would have been motivated because the arts from Thomas and Hannuksela disclose the features of video streaming. Such incorporation would provide various implementing options of protocols to support the “user-driven selective rendering of audiovisual content” (Hannuksela, para. [0004] and [0230]).
In regard to claim 15, Thomas teaches a non-transitory information storage device storing instructions of a computer program for implementing the method according to claim 11 (“... the invention may relate to a non-transitory computer-readable storage media comprising a data structure for enabling enhancement of a region of interest in video frames of a video stream, said data structure comprising computer readable program code ...” - para. [0064]). And the method according to claim 11 refers to that Thomas teaches a method for receiving at least two video streams (e.g. one or more base streams such as audio-video streams and one or more enhancement tile streams – para. [0080] and [0087]) according to a Real Time Protocol standard (e.g. RTP standard – para. [0081]; Examiner notes that Thomas recites the protocol abbreviation RTP. RTP maps to Real-Time Protocol recited in the Specification page 1, line 15 - para. [0081]), each of the at least two video streams carrying encoded video data, the encoded video data respectively carried by the at least two video streams being decodable independently from each other (e.g. media data carried by the enhancement tile streams have no spatial decoding dependency and no temporal decoding dependency from each other; FIG. 1; “... at least a first media source 106 may be configured to store one or more base streams 106, e.g. conventional audio-video (AV) streams, which may be transmitted to the client device on the basis of a suitable media streaming or transport protocol ...” - para. [0080]; “... The base stream may be transmitted to the client device on the basis of a broadcast, multicast or unicast scheme and an associated data transport/streaming protocol including but are not limited to RTP, HTTP progressive download, HTTP adaptive streaming, (HEVC) tiled streaming etc. ...” - para. [0081]; “... Media data associated with a tile in tiled video frames of an enhancement tile stream are encoded such that they have no spatial decoding dependency on the media data of other tiles of the same video frame and such that they have no temporal decoding dependency on the media data of other tiles of earlier or future video frames ... media data of different tiles may be individually accessed and requested by a client device and media data of thus requested tiles may be transmitted as one or more enhancement tile streams to a client device ...” - para. [0087]), the method comprising: 
	receiving a … description (e.g. a manifest file – para. [0088]) of video streams of a plurality of video streams (e.g. one or more base streams and one or more enhancement tile streams – para. [0089]) including the at least two video streams (e.g. receiving the manifest file by the client device; FIG. 1; “... the client device may perform this selection on the basis of information in a so-called manifest file 110 ...” - para. [0088]; “... A manifest file may comprise stream identifiers, e.g. URLs, or information for determining such stream identifiers. The stream identifiers may include one or more base stream identifiers and one or more enhancement tile stream identifiers ...” - para. [0089]); 
	in response to receiving the description, transmitting a request for obtaining the at least two video streams (e.g. the client device requesting base streams and enhancement tile streams based on the manifest file; FIG. 1; “... the client device may perform this selection on the basis of information in a so-called manifest file 110, i.e. one or more data structures comprising metadata for the client device in order to select and request media streams, in this particular case base streams and one or more enhancement tile streams ...” - para. [0088]); 
	in response to transmitting the request, receiving the at least two requested video streams (e.g. the client device receiving the requested media data – para. [0090]), wherein the … description comprises an indication relating to a spatial relationship (e.g. a SRD – para. [0117]) between video data carried by the at least two video streams (e.g. the manifest file comprising information about the spatial relationship between media data carried by the basis stream and the enhancement tile streams; FIG. 1; “... The manifest file may further comprise information about the spatial relationship between visual content in the video frames of the basis stream and the visual content in the tiled video frames of enhancement tile streams ...” - , 
	wherein the encoded video data carried by the at least two video streams share a same spatial reference frame (e.g. the media data associated with each tile of a video frame carried by the separate tile streams share the full image region of a tiled video frame as a same spatial reference frame; FIG. 3; “... FIG. 3 depicts video frames, preferably HEVC tiled video frames, comprising tiles 304 arranged in accordance with a spatial grid 302 ... For example, in FIG. 3 the media data of the four selected tiles 304 may be transmitted as four separate tile streams 3081_4 to the client device ... " - para. [0099]; “... As shown in FIG. 3, each tiled video frame 3101_n of a (decoded) tile stream only comprises visual content 3061 at a particular tile position within a reference frame, e.g. the full image region of a tiled video frame. Preferably, a tile stream comprises encoded media data associated with exactly one tile at a predetermined tile position ...” - para. [0101]), and 
	wherein the description (e.g. the manifest file – para. [0089]) further comprises a list of identifiers of video streams (Examples of MPDs discussed on page 12 exemplify the ‘id’ parameter as a media stream identifier – para. [0089]) having spatial relationships with the same spatial reference frame (e.g. the set of media streams having the same source_id value as a group identifier have spatial relationship with the full image region of a tiled video frame as the same reference frame – para. [0118] and Examples of MPDs discussed on page 12), and the list being identified through a group identifier (e.g. the ids of the set of media streams are associated with the same source_id value; Examples of MPDs discussed on page 12; FIG. 5; “... A manifest file may comprise stream identifiers, e.g. URLs, or information for determining such stream identifiers ...” - para. [0089]; “... the metadata file may be implemented as a HAS manifest file, e.g. a DASH MPD as defined in ISO/IEC 23009-1 …” - para. [0114]; “... The tile position associated with an enhancement tile stream may be signalled to the client device using one or more spatial relationship descriptors (SRDs). An SRD may be used ... to inform the client device that a certain spatial relationship exists between the different video elements defined in the manifest file ...” - para. [0117]; “... An SRD may comprise a source_id parameter for signaling the client device which video elements in the MPD have a spatial relationship with each other ... Adaptation sets that have the same source_id (in the example the value ‘1’) form a set of streams that have a predetermined spatial relationship. The source_id parameter may be followed by a set parameters x,y,w,h,W,H that can be used for defining a tile and the position of the tile in a reference frame (the full image region of a tiled video frame). Here the parameters W and H may define a (rectangular) reference frame of a particular width (W) and height (H) ...” - para. [0118]).
	Thomas teaches enhancing a region of interest in video frames with the enhancement tile streams (Thomas, Abstract), exemplifies the implementation of the media presentation format as a manifest file (e.g. a DASH MPD) following HTTP adaptive streaming (HAS) protocol Session Description Protocol (SDP) description (Examiner notes that Hannuksela teaches using MPD to identify the spatial relationship between the encoded video data/content. Hannuksela further points out MPD or SDP are exemplified presentation description formats to express spatial relationship for video streaming; “The SRD scheme allows Media Presentation Description authors to express spatial relationships between Spatial Objects. A Spatial Object is represented by either an Adaptation Set or a Sub-Representation. As an example, a spatial relationship may express that a video represents a spatial part of another full-frame video (e.g. a region of interest, or a tile) …” – para. [0076]; “… some embodiments have been described in relation to Media Presentation Description (MPD) of MPEG-DASH. However, example implementations and embodiments similarly apply to other streaming manifest formats, such as the HLS M3U format, or other stream or presentation description formats, such as SDP (Session Description Protocol), for example …” – para. [0230]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Thomas in view of Hannuksela in order to incorporate a method to identify presentation description formats such as Media Presentation Description (MPD) or Session Description Protocol (SDP) for specifying the spatial relationship between encoded video data/content as disclosed by Hannuksela. One of ordinary skilled in the art would have been motivated because the arts from Thomas and Hannuksela disclose the features of video streaming. Such incorporation would provide various implementing options of protocols to 
In regard to claim 16, Thomas teaches a device (e.g. network node – para. [0090]) for transmitting at least two video streams (e.g. one or more base streams such as audio-video streams and one or more enhancement tile streams – para. [0080] and [0087]) according to a Real Time Protocol standard (e.g. RTP standard – para. [0081]; Examiner notes that Thomas recites the protocol abbreviation RTP. RTP maps to Real-Time Protocol recited in the Specification page 1, line 15 - para. [0081]), each of the at least two video streams carrying encoded video data, the encoded video data respectively carried by the at least two video streams being decodable independently from each other (e.g. media data carried by the enhancement tile streams have no spatial decoding dependency and no temporal decoding dependency from each other; FIG. 1; “... at least a first media source 106 may be configured to store one or more base streams 106, e.g. conventional audio-video (AV) streams, which may be transmitted to the client device on the basis of a suitable media streaming or transport protocol ...” - para. [0080]; “... The base stream may be transmitted to the client device on the basis of a broadcast, multicast or unicast scheme and an associated data transport/streaming protocol including but are not limited to RTP, HTTP progressive download, HTTP adaptive streaming, (HEVC) tiled streaming etc. ...” - para. [0081]; “... Media data associated with a tile in tiled video frames of an enhancement tile stream are encoded such that they have no spatial decoding dependency on the media data of other tiles of the same video frame and such that they have no temporal decoding dependency on the media data of other tiles of earlier or future video frames ... media data of different tiles may be individually accessed and requested by a client , the device comprising a microprocessor configured for carrying out the steps of: 
	sending a … description (e.g. a manifest file – para. [0088]) of video streams of a plurality of video streams (e.g. one or more base streams and one or more enhancement tile streams – para. [0089]) including the at least two video streams (e.g. sending the manifest file to the client device; FIG. 1; “... the client device may perform this selection on the basis of information in a so-called manifest file 110 ...” - para. [0088]; “... A manifest file may comprise stream identifiers, e.g. URLs, or information for determining such stream identifiers. The stream identifiers may include one or more base stream identifiers and one or more enhancement tile stream identifiers ...” - para. [0089]); 
	in response to sending the description, receiving a request for obtaining the at least two video streams (e.g. the client device requesting base streams and enhancement tile streams based on the manifest file; FIG. 1; “... the client device may perform this selection on the basis of information in a so-called manifest file 110, i.e. one or more data structures comprising metadata for the client device in order to select and request media streams, in this particular case base streams and one or more enhancement tile streams ...” - para. [0088]); 
	transmitting the at least two video streams according to the received request (e.g. the network nodes transmitting the requested media data to the client device – para. [0090]), wherein the … description comprises an indication relating to a spatial relationship (e.g. a SRD  between video data carried by the at least two video streams (e.g. the manifest file comprising information about the spatial relationship between media data carried by the basis stream and the enhancement tile streams; FIG. 1; “... The manifest file may further comprise information about the spatial relationship between visual content in the video frames of the basis stream and the visual content in the tiled video frames of enhancement tile streams ...” - para. [0089]; “... A manifest file may further comprise location information of one or more storages nodes, e.g. one or more URLs and/or network addresses of network nodes. These network nodes may relate to media sources 102,104 and/or media caches 116 that are configured to transmit requested media data to a client device ...” - para. [0090]; “... The tile position associated with an enhancement tile stream may be signalled to the client device using one or more spatial relationship descriptors (SRDs). An SRD may be used ... to inform the client device that a certain spatial relationship exists between the different video elements defined in the manifest file ...” - para. [0117]), 
	wherein the encoded video data carried by the at least two video streams share a same spatial reference frame (e.g. the media data associated with each tile of a video frame carried by the separate tile streams share the full image region of a tiled video frame as a same spatial reference frame; FIG. 3; “... FIG. 3 depicts video frames, preferably HEVC tiled video frames, comprising tiles 304 arranged in accordance with a spatial grid 302 ... For example, in FIG. 3 the media data of the four selected tiles 304 may be transmitted as four separate tile streams 3081_4 to the client device ... " - para. [0099]; “... As shown in FIG. 3, each tiled video frame 3101_n of a (decoded) tile stream only comprises visual content 3061 at a particular tile position within a reference frame, e.g. the full image region of a tiled video frame. Preferably, a , and 
	wherein the description (e.g. the manifest file – para. [0089]) further comprises a list of identifiers of video streams (Examples of MPDs discussed on page 12 exemplify the ‘id’ parameter as a media stream identifier – para. [0089]) having spatial relationships with the same spatial reference frame (e.g. the set of media streams having the same source_id value as a group identifier have spatial relationship with the full image region of a tiled video frame as the same reference frame – para. [0118] and Examples of MPDs discussed on page 12), and the list being identified through a group identifier (e.g. the ids of the set of media streams are associated with the same source_id value; Examples of MPDs discussed on page 12; FIG. 5; “... A manifest file may comprise stream identifiers, e.g. URLs, or information for determining such stream identifiers ...” - para. [0089]; “... the metadata file may be implemented as a HAS manifest file, e.g. a DASH MPD as defined in ISO/IEC 23009-1 …” - para. [0114]; “... The tile position associated with an enhancement tile stream may be signalled to the client device using one or more spatial relationship descriptors (SRDs). An SRD may be used ... to inform the client device that a certain spatial relationship exists between the different video elements defined in the manifest file ...” - para. [0117]; “... An SRD may comprise a source_id parameter for signaling the client device which video elements in the MPD have a spatial relationship with each other ... Adaptation sets that have the same source_id (in the example the value ‘1’) form a set of streams that have a predetermined spatial relationship. The source_id parameter may be followed by a set parameters x,y,w,h,W,H that can be used for defining a tile and the position of the tile in a reference frame (the full image region of a tiled video frame). Here the 
	Thomas teaches enhancing a region of interest in video frames with the enhancement tile streams (Thomas, Abstract), exemplifies the implementation of the media presentation format as a manifest file (e.g. a DASH MPD) following HTTP adaptive streaming (HAS) protocol (such as MPEG DASH) (Thomas, para. [0114]) and teaches spatial relationship descriptors to identify the spatial relationship between the video data (Thomas, para. [0117] and [0118]). Thomas does not explicitly teach, but Hannuksela teaches Session Description Protocol (SDP) description (Examiner notes that Hannuksela teaches using MPD to identify the spatial relationship between the encoded video data/content. Hannuksela further points out MPD or SDP are exemplified presentation description formats to express spatial relationship for video streaming; “The SRD scheme allows Media Presentation Description authors to express spatial relationships between Spatial Objects. A Spatial Object is represented by either an Adaptation Set or a Sub-Representation. As an example, a spatial relationship may express that a video represents a spatial part of another full-frame video (e.g. a region of interest, or a tile) …” – para. [0076]; “… some embodiments have been described in relation to Media Presentation Description (MPD) of MPEG-DASH. However, example implementations and embodiments similarly apply to other streaming manifest formats, such as the HLS M3U format, or other stream or presentation description formats, such as SDP (Session Description Protocol), for example …” – para. [0230]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Thomas in view of Hannuksela in order to incorporate a method to 
In regard to claim 17, Thomas teaches a device (e.g. a client device – para. [0080] and [0090]) for receiving at least two video streams (e.g. one or more base streams such as audio-video streams and one or more enhancement tile streams – para. [0080] and [0087]) according to a Real Time Protocol standard (e.g. RTP standard – para. [0081]; Examiner notes that Thomas recites the protocol abbreviation RTP. RTP maps to Real-Time Protocol recited in the Specification page 1, line 15 - para. [0081]), each of the at least two video streams carrying encoded video data, the encoded video data respectively carried by the at least two video streams being decodable independently from each other (e.g. media data carried by the enhancement tile streams have no spatial decoding dependency and no temporal decoding dependency from each other; FIG. 1; “... at least a first media source 106 may be configured to store one or more base streams 106, e.g. conventional audio-video (AV) streams, which may be transmitted to the client device on the basis of a suitable media streaming or transport protocol ...” - para. [0080]; “... The base stream may be transmitted to the client device on the basis of a broadcast, multicast or unicast scheme and an associated data transport/streaming protocol including but are not limited to RTP, HTTP progressive download, HTTP adaptive streaming, , the device comprising a microprocessor configured for carrying out the steps of: 
	receiving a … description (e.g. a manifest file – para. [0088]) of video streams of a plurality of video streams (e.g. one or more base streams and one or more enhancement tile streams – para. [0089]) including the at least two video streams (e.g. receiving the manifest file by the client device; FIG. 1; “... the client device may perform this selection on the basis of information in a so-called manifest file 110 ...” - para. [0088]; “... A manifest file may comprise stream identifiers, e.g. URLs, or information for determining such stream identifiers. The stream identifiers may include one or more base stream identifiers and one or more enhancement tile stream identifiers ...” - para. [0089]); 
	in response to receiving the description, transmitting a request for obtaining the at least two video streams (e.g. the client device requesting base streams and enhancement tile streams based on the manifest file; FIG. 1; “... the client device may perform this selection on the basis of information in a so-called manifest file 110, i.e. one or more data structures ; 
	in response to transmitting the request, receiving the at least two requested video streams (e.g. the client device receiving the requested media data – para. [0090]), wherein the … description comprises an indication relating to a spatial relationship (e.g. a SRD – para. [0117]) between video data carried by the at least two video streams (e.g. the manifest file comprising information about the spatial relationship between media data carried by the basis stream and the enhancement tile streams; FIG. 1; “... The manifest file may further comprise information about the spatial relationship between visual content in the video frames of the basis stream and the visual content in the tiled video frames of enhancement tile streams ...” - para. [0089]; “... A manifest file may further comprise location information of one or more storages nodes, e.g. one or more URLs and/or network addresses of network nodes. These network nodes may relate to media sources 102,104 and/or media caches 116 that are configured to transmit requested media data to a client device ...” - para. [0090]; “... The tile position associated with an enhancement tile stream may be signalled to the client device using one or more spatial relationship descriptors (SRDs). An SRD may be used ... to inform the client device that a certain spatial relationship exists between the different video elements defined in the manifest file ...” - para. [0117]), 
	wherein the encoded video data carried by the at least two video streams share a same spatial reference frame (e.g. the media data associated with each tile of a video frame carried by the separate tile streams share the full image region of a tiled video frame as a same spatial reference frame; FIG. 3; “... FIG. 3 depicts video frames, preferably HEVC tiled video 1_4 to the client device ... " - para. [0099]; “... As shown in FIG. 3, each tiled video frame 3101_n of a (decoded) tile stream only comprises visual content 3061 at a particular tile position within a reference frame, e.g. the full image region of a tiled video frame. Preferably, a tile stream comprises encoded media data associated with exactly one tile at a predetermined tile position ...” - para. [0101]), and 
	wherein the description (e.g. the manifest file – para. [0089]) further comprises a list of identifiers of video streams (Examples of MPDs discussed on page 12 exemplify the ‘id’ parameter as a media stream identifier – para. [0089]) having spatial relationships with the same spatial reference frame (e.g. the set of media streams having the same source_id value as a group identifier have spatial relationship with the full image region of a tiled video frame as the same reference frame – para. [0118] and Examples of MPDs discussed on page 12), and the list being identified through a group identifier (e.g. the ids of the set of media streams are associated with the same source_id value; Examples of MPDs discussed on page 12; FIG. 5; “... A manifest file may comprise stream identifiers, e.g. URLs, or information for determining such stream identifiers ...” - para. [0089]; “... the metadata file may be implemented as a HAS manifest file, e.g. a DASH MPD as defined in ISO/IEC 23009-1 …” - para. [0114]; “... The tile position associated with an enhancement tile stream may be signalled to the client device using one or more spatial relationship descriptors (SRDs). An SRD may be used ... to inform the client device that a certain spatial relationship exists between the different video elements defined in the manifest file ...” - para. [0117]; “... An SRD may comprise a source_id parameter for 
	Thomas teaches enhancing a region of interest in video frames with the enhancement tile streams (Thomas, Abstract), exemplifies the implementation of the media presentation format as a manifest file (e.g. a DASH MPD) following HTTP adaptive streaming (HAS) protocol (such as MPEG DASH) (Thomas, para. [0114]) and teaches spatial relationship descriptors to identify the spatial relationship between the video data (Thomas, para. [0117] and [0118]). Thomas does not explicitly teach, but Hannuksela teaches Session Description Protocol (SDP) description (Examiner notes that Hannuksela teaches using MPD to identify the spatial relationship between the encoded video data/content. Hannuksela further points out MPD or SDP are exemplified presentation description formats to express spatial relationship for video streaming; “The SRD scheme allows Media Presentation Description authors to express spatial relationships between Spatial Objects. A Spatial Object is represented by either an Adaptation Set or a Sub-Representation. As an example, a spatial relationship may express that a video represents a spatial part of another full-frame video (e.g. a region of interest, or a tile) …” – para. [0076]; “… some embodiments have been described in relation to Media Presentation Description (MPD) of MPEG-DASH. However, example implementations and embodiments 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Thomas in view of Hannuksela in order to incorporate a method to identify presentation description formats such as Media Presentation Description (MPD) or Session Description Protocol (SDP) for specifying the spatial relationship between encoded video data/content as disclosed by Hannuksela. One of ordinary skilled in the art would have been motivated because the arts from Thomas and Hannuksela disclose the features of video streaming. Such incorporation would provide various implementing options of protocols to support the “user-driven selective rendering of audiovisual content” (Hannuksela, para. [0004] and [0230]).
In regard to claim 21, Thomas teaches wherein the indication directed to the spatial relationship (e.g. SRD - para. [0117]) between video data comprises media stream grouping information (e.g. a source_id parameter; FIG. 5; Examples of MPDs discussed on page 12; “... The tile position associated with an enhancement tile stream may be signalled to the client device using one or more spatial relationship descriptors (SRDs) ...” - para. [0117]; “... An SRD may comprise a source_id parameter for signaling the client device which video elements in the MPD have a spatial relationship with each other ... Adaptation sets that have the same source_id (in the example the value ‘1’) form a set of streams that have a predetermined spatial relationship ...” 
In regard to claim 22, Thomas teaches wherein the indication directed to the spatial relationship between video data comprises media data locating information (e.g. the SRD comprising the information to define the position of a tile; Examples of MPDs discussed on page 12; “... The tile position associated with an enhancement tile stream may be signalled to the client device using one or more spatial relationship descriptors (SRDs) ...” - para. [0117]; “... The source_id parameter may be followed by a set parameters x,y,w,h,W,H that can be used for defining a tile and the position of the tile in a reference frame (the full image region of a tiled video frame). Here the parameters W and H may define a (rectangular) reference frame of a particular width (W) and height (H). The left upper comer of the reference frame may define an origin O of a coordinate system within the reference frame. The parameters x,y,w,h may be used to define a rectangular tile of width (w) and height (h) wherein the coordinates x,y represents the position of the left upper corner of the tile in the coordinate system of the reference frame ...” - para. [0118]).
In regard to claim 23, Thomas teaches wherein microprocessor is further configured so that the steps of sending, receiving, and transmitting conform to the Real Time Protocol standard (e.g. RTP; Examiner notes that Thomas recites the protocol abbreviation RTP. RTP maps to Real-Time Protocol recited in the Specification page 1, line 15; “... The base stream may be transmitted to the client device on the basis of a broadcast, multicast or unicast scheme and an associated data transport/streaming protocol including but are not limited to RTP, HTTP progressive download, HTTP adaptive streaming, (HEVC) tiled streaming etc. ...” - para. [0081]), a media stream grouping information (e.g. the source_id parameter – para. [0118]) and a media data locating information (e.g. information defining the position of a tile in a reference  being attributes of the indication (e.g. the SRD; Examples of MPDs discussed on page 12; “... An SRD may comprise a source_id parameter for signaling the client device which video elements in the MPD have a spatial relationship with each other ... Adaptation sets that have the same source_id (in the example the value ‘1’) form a set of streams that have a predetermined spatial relationship. The source_id parameter may be followed by a set parameters x,y,w,h, W,H that can be used for defining a tile and the position of the tile in a reference frame (the full image region of a tiled video frame) ...” - para. [0118]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ouedraogo et al., US 2015/0110118 A1. This reference discloses encapsulating encoded frame portions of a video frame into a data stream and using a session description protocol document or a media presentation description file to describe the encoded media contents.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448